Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are withdrawn.
Claim Rejections - 35 USC § 102
Claim(s) 1-6, 9-12, 14 and 18 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by EP (1696023) is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-6, 9-13 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP (1696023) in view of Lipinski et al (10,517,807).
EP ‘023 discloses a surfactant composition useful for skin and hair and has good fluidity over a wide range of temperatures, comprises polyoxyethylene alkyl ether sulfate as represented by formula I where R1 has 8-18 carbon atoms and n has an average mole of ethylene oxide of from 0 to 5 and one or more glyceryl ethers having alkyl or alkenyl group having 4 to 24 carbon atoms (0007).  The alkyl ether sulfate is present in a concentrated amount from 40-70% (0010) and the glyceryl ether is present in amounts from 0.5 to 15%, wherein the alkyl group encompasses 2-ethylhexyl as preferred chain 
Specifically, EP ‘023 does not teach the inclusion of applicant’s specific viscosity modifiers or organic solvents such as phenoxyethanol or benzyl alcohol or combinations thereof. 
Lipinski et al discloses a hair cleansing composition comprising anionic surfactants such as alkyl ether sulfates (col. 2, lines 1-29); suitable viscosity modifiers, organic solvents or preservatives such as benzyl alcohols, phenoxyethanols in amounts from 0.1 to 7.5% (col. 9, lines 27-48) are suggested. Example 1, Table I shows formulations requiring sodium laureth sulfate; ethylhexylglycerin and water.
It would have been obvious to the skilled artisan to include viscosity regulators, organic solvents or preservatives of Lipinski et al to the compositions of EP ‘023 given that both references are analogous art with respect hair cleansing with anionic surfactant, ethylhexylglycerin and water. Further, the inclusion of viscosity regulators, preservatives and/or solvents, disclosed in Lipinski et al, are suggested by EP ‘023 as viscosity regulators, solvents and bactericides (preservatives). These ingredients are invited and employed (0025) as known and utilized ingredients for their intended 
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property, which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
[W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious. [KSR Int'l Co. v.Teleflex Inc., 550 U.S. at 418 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976).]
Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12-24-2021 have been fully considered but they are not persuasive.
Applicant argues that EP ‘023 (Inoue) contains no disclosure of any organic solvents.
The examiner contends and respectfully disagrees and directs applicant’s attention to paragraph 0025 where EP ‘023 specifically calls out for ingredients such as viscosity regulators including but not limited to solvents such as ethanol.  Clearly, EP ‘023 envisioned the use of monohydric alcohol that is well known as a solvent, to be used as a viscosity regulator. Further, Lipinski et al at column 9, lines 29 specifically calls out ethanol as one of many solvents including the claimed benzyl alcohol and phenoxyethanols to be utilized. One skilled in the art would expect similarities and equivalence in the solvents, in the absence of a showing to the contrary.
Applicant argues that one skilled in the art would have “no motivation to look to Lipinski for improving a flowable surfactant concentrate of Inoue absent hindsight reliance.” 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin
The examiner further contends that test for obviousness does not include solving a problem that applicant deems to exist within his invention nor is it necessary for the prior art suggest to achieve said advantage or result.  
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) Motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention; Cross Med. Prods.,Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991)
Applicant argues that EP ‘023 teaches a diluted composition having anionic surfactants at 15% and therefore does not suggest the claimed invention.
Clearly EP ‘023 teaches a concentrate having anionic surfactants are present in a concentrated amount as suggested in (0028) and the anionic surfactant may be diluted to !5% as suggested in specific examples of Tables 1 to 3. The fact remains that the concentration amounts overlap with the concentrate amounts as claimed. Moreover, it has been held that non-preferred embodiments are indicative of obviousness where the skilled artisan would readily optimize the amount of water utilized to suggest the amounts detergent composition as claimed. 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761